Baldwin, C. J.
The only question in this case is, whether a certain conveyance, made by one Kearns to the respondent Carlin, was fraudulent. The complainant alleges that it was, and prays that the same may be set aside. The respondents answer under oath, and deny the allegation of fraud. It is claimed by appellant that the answer thus sworn to cannot be overcome by the testimony of one witness. Under the ruling of this court, in the case of Shepherd v. Ford, 10 Iowa, 502, a sworn answer to a bill in chancery is not evidence, unless called for by the complainant
*384The answer of respondents in the case, not being called for by tbe complainant, is not evidence, but only puts in issue the averments of tbe bill.
Tbe testimony introduced by tbe complainant clearly establishes a fraudulent intent upon tbe part of tbe grantor, Kearns, in making tbe deed, and that Carlin knew it was not made in good faith when be purchased.
Affirmed.